department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb uniform issue list tier rats legend taxpayer plan a plan b amount a amount b custodian financial_institution financial advisor d ira dear this is in response to a letter dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page taxpayer represents that she received a distribution from plan a of amount a and a distribution from plan b of amount b taxpayer asserts that her failure to accomplish a rollover of amounts a and b within the 60-day period prescribed by sec_402 of the code was due to an error committed by custodian that was not discovered until after the 60-day period had expired taxpayer further represents that amounts a and b have not been used for any other purpose on date taxpayer requested paperwork from plans a and b to directly rollover amounts a and b from plans a and b to ira maintained by financial_institution taxpayer has provided documentation from custodian that acknowledges taxpayer's request for a transfer payout annuity when taxpayer's intention was to elect a rollover_distribution option with the proceeds being directed to financial_institution instead of sending paperwork for a rollover financial_institution erroneously prepared the request as a transfer annuity payout which resulted in the erroneous distribution of amounts a and b during year after consultations in date between taxpayer's financial advisor financial advisor d and custodian custodian agreed to receive taxpayer's personal checks written on date to reverse the erroneous distributions of amounts a and b and accept the checks as a redeposit into plans a and b in date custodian acknowledged receipt of taxpayer's personal checks and processed the direct_rollover of amounts a and b with financial_institution based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution from plan a of amount a and the distribution from plan b of amount b sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or page other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 q a-15 of the federal_income_tax regulations the regulations provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer is consistent with her assertion that her failure to accomplish a timely rollover of amount a from plan a and amount b from pian b was due to an error committed by custodian that was not discovered until after the 60-day period had expired therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution from plan a of amount a and the distribution from plan b of amount b provided all other requirements of sec_402 of the code except the 60-day requirement were met the redeposit of amounts a and b to plans a and b respectively followed by the direct_rollover to ira with financial_institution c in date will be considered rollover_contributions within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact please address all correspondence to se t ep ra t1 sincerely yours ca bier a-tvillka carlton watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
